BLD-003                                                   NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                        No. 15-2936
                                        ___________

                            IN RE: ROBERT R. DAVIES,
                                                Petitioner
                       ____________________________________

                     On a Petition for Writ of Mandamus from the
          United States District Court for the Western District of Pennsylvania
                     (Related to W.D. Pa. No. 2-07-cr-00436-001)
                      ____________________________________

                    Submitted Pursuant to Rule 21, Fed. R. App. P.
                                  October 2, 2015
              Before: FUENTES, KRAUSE and SCIRICA, Circuit Judges

                                  (Filed: October 5, 2015)
                                         _________

                                         OPINION*
                                         _________

PER CURIAM


       Petitioner Robert Davies, a federal prisoner, filed this petition for a writ of

mandamus pursuant to 28 U.S.C. § 1651, seeking an order directing the United States

District Court for the Western District of Pennsylvania to rule on a motion to vacate his

sentence which was filed pursuant to 28 U.S.C. § 2255, on July 2, 2015. For the

following reasons, we will deny the petition.

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Our jurisdiction derives from 28 U.S.C. § 1651, which grants us the power to

“issue all writs necessary or appropriate in aid of (our) . . . jurisdiction and agreeable to

the usages and principles of law.” A writ of mandamus is an extreme remedy that is

invoked only in extraordinary situations. See Kerr v. U.S. Dist. Court, 426 U.S. 394, 402

(1976). To justify the use of this extraordinary remedy, a petitioner must show both a

clear and indisputable right to the writ and that he has no other adequate means to obtain

the relief desired. See Haines v. Liggett Group Inc., 975 F.2d 81, 89 (3d Cir. 1992).

       An appellate court may issue a writ of mandamus on the ground that undue delay

is tantamount to a failure to exercise jurisdiction, Madden v. Myers, 102 F.3d 74, 79 (3d

Cir. 1996), but the manner in which a court controls its docket is discretionary, In re Fine

Paper Antitrust Litigation, 685 F.2d 810, 817 (3d Cir. 1982). Davies’ § 2255 motion was

filed approximately three months ago. We do not hesitate to conclude that, with respect

to his motion, this period of time does not rise to the level of undue delay and does not

warrant our intervention. To the extent Davies is requesting that this Court order the

District Court to grant his § 2255 motion and vacate his conviction, he is not entitled to

the requested relief. Mandamus “should not be issued where relief can be obtained

through an ordinary appeal.” In re Chambers Dev. Co., 148 F.3d 214, 223 (3d Cir. 1998)

(quoting Hahnemann Univ. Hosp. v. Edgar, 74 F.3d 456, 462 (3d Cir. 1996)). Thus, we

conclude that there is no basis here for an extraordinary remedy.

For the foregoing reasons, we will deny the petition for a writ of mandamus.




                                               2